Appeal from a decision of the Workmen’s Compensation Board, filed April 11, 1974, which found that the claimant did not sustain an accident or an occupational injury in the course of his employment. Claimant, a news service clerk, states that he sustained a heel injury on October 9, 1962 caused by all the walking entailed in his job. This claim has been before the board on a number of occasions and has been previously disallowed. The record also discloses that over a period of 10 years claimant has been afforded every opportunity to prove his case. The well-established rule that issues of fact raised by conflicting evidence are within the sole province of the board and, if supported by substantial evidence, will not be disturbed, does not require the citation of authorities. We conclude that the evidence contained in this record is more than ample to support the board’s determi*1010nation. Decision affirmed, without costs. Koreman, P. J., Greenblott, Main, Herlihy and Reynolds, JJ., concur.